DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 07/06/2021 in the reply filed on 09/07/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner and that however the two modules/species are mutually exclusive but still are likely to fall under the same class/sub-class, found on the same prior-art and not to raise 101/112 issues. This is not found persuasive because given that these two modules/species are mutually exclusive, searching the above mentioned alternatives add serious burden on the examiner as it is likely not be found on the same prior-art (as shown below), as well as to raise different 112 issues (as shown below). The requirement is still deemed proper and is therefore made FINAL. The claim status is as follows: 
Pending claims: 1-21. 
Withdrawn claims (with traverse): 10-21. 
Claims examined herein: 1-9. 

Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



The abstract starts with “Techniques are disclosed” and is a repetition of claim 1; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Claim Rejections - 35 USC § 112
The claims 1-9, are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Why the applicant is using confusing terminology for first case “prediction direction vector assigned to the prediction pixel block points toward the quadrants I or III of a Cartesian plane; and second case “the prediction direction vector points toward quadrants II of the Cartesian plane”; however those are defined on the video standards as intra-prediction modes in certain directions. The examiner is indefinite whether the claims require the two cases or can be satisfied by one of the two cases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190110052 A1), hereinafter Liu, in view of CHOI et al. (US 20210105464 A1) hereinafter CHOI.
Regarding claim 1 (as best understood by the examiner), 
Liu teaches an image coding method (Fig. 3), comprising: 
deriving a prediction pixel block for use in predictive coding in which a value for at least one pixel location of the prediction pixel block is derived (Fig. 5) according to: 
when a prediction direction vector assigned to the prediction pixel block points toward the quadrants I or III of a Cartesian plane (2-9 and 27-34 intra-prediction modes of FIG. 4 [0077]), deriving the pixel location's value from pixel values in two regions of previously-decoded pixel data intercepted by extending the prediction direction vector in two opposite directions through the pixel location (p ( 0 , 0 ) = ( w * r ( 1 , - 1 ) + h * r ( - 1 , 1 ) ) / ( w + h ); where r(1,-1) and r(-1,1) represents samples from two regions of previously decoded pixels [0078]-[0080]);
when the prediction direction vector points toward quadrants II of the Cartesian plane (11-25 intra-prediction modes of FIG. 4 [0077]), deriving the pixel location's value from pixel values in one region intercepted by the prediction direction vector through the pixel location, and from a second region (Fig. 5-9  and example diagonal case used [0078]-[0080] represents that for these diagonal one of the reference region is previously decoded samples 602 reference samples and the second region is an interpolated reference samples 608, Fig. 6 as an example) and 
coding an input pixel block differentially with reference to the prediction pixel block.  (equations [0080]).
Liu did not explicitly teach second region intercepted by a vector that is orthogonal to the prediction direction vector. Broadest reasonable interpretation is to use pixels from the top side instead of the unavailable right side and from the left side instead of the unavailable bottom side.
CHOI teaches to second region intercepted by a vector that is orthogonal to the prediction direction vector (Fig. 24A: virtual first pixel is generated by using a reference sample 2401 located at an upper-right side of the current block, and a virtual second pixel is generated by using a reference sample 2402 located at a lower-left side of the current block [0316]: This satisfies the broadest reasonable interpretation of the claim limitation where the virtual “interpolated” pixels on the right side and the bottom are generated using the upper side and the left side respectively).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of CHOI to the teachings of Liu. The motivation for such an addition would be to present an obvious alternative method for virtual or interpolated reference pixels calculation that improves accuracy of prediction (CHOI [0010]). 

Regarding claim 2 “decoding method”, claim 8 “CRM decoder” and claim 9 “decoder” are rejected under the same reason as claim 1 “encoding method” where Liu teaches decoder/encoder system/method (Fig. 2 and 3).

Regarding claim 3,
The combination of Liu and CHOI teaches all the limitation of claim 1, as outlined above.
Liu further teaches wherein at least one of the regions is a row of previously-decoded pixel data bordering an edge of the prediction pixel block (reference pixels 0-3 of the upper side 502 fig. 5).  

Regarding claim 4,
The combination of Liu and CHOI 
Liu further teaches wherein at least one of the regions is a column of previously-decoded pixel data bordering an edge of the prediction pixel block (reference pixels 0-3 of the left side 502 fig. 5).  

Regarding claims 6-7, are rejected under the same reasoning as claim 1, where virtual pixels of the right side are generated by using reference samples located at an upper-right “or upper” side of the current block, and virtual second pixels of the bottom are generated by using reference samples located at a lower-left “or left” side of the current block [0316]. Using different samples from the same side is KSR obvious alternative to one with ordinary skills in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of CHOI, and further in view of Panusopone et al. (US 20180288425 A1) hereinafter Panusopone.
Regarding claim 5,
The combination of Liu and CHOI teaches all the limitation of claim 1, as outlined above.
Liu did not explicitly teach wherein at least one of the regions is a two-dimensional array of previously-decoded pixel data bordering an edge of the prediction pixel block.  
Panusopone teaches wherein at least one of the regions is a two-dimensional array of previously-decoded pixel data bordering an edge of the prediction pixel block (By increasing the number of possible reference tiers available for intra prediction, from one reference to N reference tiers “N is larger than 1” [0084]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Panusopone to the teachings of Liu and CHOI. The motivation for such an addition would be to improve encoder/decoder speed and/or efficiency (Panusopone [0084]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419